Jasen, J.
(dissenting). I would reverse the order of the Appellate Division by setting aside, as a matter of law, the finding of liability against the City of Ithaca for the reason stated in the concurring in part and dissenting in part opinion of Justice John T. Casey (100 AD2d, at p 668) that “even if it could be said that in failing to erect a stop sign or warning sign the city breached a duty owed to plaintiff, there is no evidence from which the jury could reasonably conclude that such a breach was a proximate cause of the accident.” (See, also, Atkinson v County of Oneida, 59 NY2d 840, 843.)
Judges Jones, Wachtler, Meyer, Simons and Kaye concur with Chief Judge Cooke; Judge Jasen dissents and votes to reverse in a separate opinion.
Order affirmed, with costs.